Citation Nr: 0724214	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-33 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disorders 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the VA Tiger Team Special Processing Unit at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case has been certified to the Board 
from the Providence, Rhode Island VARO. 

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of an 
inability to work, with an inability to adapt to the 
stressful circumstances of work; and behavior consistent with 
impaired impulse control.  

2.  The veteran's service-connected disorders include PTSD, 
now evaluated as 70 percent disabling; lung cancer, status 
post right lobectomy, and tinnitus, both evaluated as 10 
percent disabling; and bilateral defective hearing, evaluated 
as zero percent disabling.

3.  There is competent medical evidence showing that the 
veteran is rendered unable to secure or follow a 
substantially gainful occupation on account of service-
connected disability, namely his PTSD.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his service-connected PTSD.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

At the time of the July 2004 letter, the issue before the 
Board regarding PTSD was one of service connection.  This 
claim was granted, and the question of whether a further VCAA 
letter for such "downstream" issues as a higher initial 
evaluation is required was addressed by the VA Office of 
General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  

In the June 2004 letter, the veteran was also advised to 
submit pertinent evidence in his possession to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In the present case, the RO notified the veteran in the 
appealed September 2004 rating decision that he had been an 
assigned a specific disability evaluation and an effective 
date for that grant.  He was provided with the applicable 
diagnostic criteria  for an increased evaluation for PTSD in 
the September 2005 Statement of the Case and was notified of 
the increase in his evaluation and the effective date for 
that increase in an October 2005 rating decision.  Following 
notification of all of these considerations, the veteran's 
claim was once again readjudicated in a December 2005 
Supplemental Statement of the Case.

Given the actions noted above, the Board is entirely 
satisfied that the veteran has been accorded all required 
notification as required under Dingess/Hartman and has had 
ample opportunity to respond prior to the most recent RO 
readjudication.  Any additional development, via remand, to 
ensure that VA's notice requirements have been met would be a 
fundamentally redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).



II.  Factual background

In the appealed September 2004 rating decision, service 
connection was granted for PTSD, with a 30 percent evaluation 
assigned as of April 2004.  In granting this benefit, the RO 
cited to the veteran's involvement with the invasion of the 
Marshall Islands and being subjected to Kamikaze attacks and 
other stressful events.

This 30 percent  initial evaluation was largely based on an 
August 2004 VA examination report, which contains a Global 
Assessment of Functioning (GAF) score of 55 and commentary 
that the veteran's PTSD symptoms "appear to have a minimal 
to moderate negative effect on his ability to obtain and 
maintain physical or sedentary employment and to cause a 
minimal interference with his social functioning, given that 
he is extremely active in this area."  Other symptoms 
included the reexperiencing of traumatic incidents, intrusive 
distressing recollections, weekly distressing nightmares, 
avoidance of thoughts and feelings associated with service 
trauma, and questionable difficulty with sleep.  The veteran 
denied flashbacks at that time.

The Board observes, however, that at the time of the appealed 
rating decision the claims file also included a June 2004 
statement from the veteran's VA psychiatrist indicating that 
the GAF score was 49 and that his "inability to work is felt 
to be related to his PTSD [symptoms] and is expected to be 
permanent."  The psychiatrist also noted that the stress of 
employment would be "intolerable" to the veteran given his 
PTSD.  This statement was not discussed in the appealed 
rating decision.

In a March 2005 letter, a VA primary care physician opined 
that the veteran had "multiple medical problems" and was 
not employable at the present time.  

Multiple group therapy records added to the claims file since 
the September 2004 VA examination report indicate a 
significant worsening of the veteran's symptomatology, a fact 
recognized by the RO in the October 2005 rating decision 
increasing his evaluation to 50 percent as of April 2004.  An 
August 2005 VA group therapy report from a registered nurse 
indicates that the veteran was unemployable due to PTSD, and 
this same nurse noted in an October 2005 group therapy report 
that the veteran "has very severe symptoms of PTSD" and 
that "any exposure to a work environment currently would 
result in exacerbation of his PTSD symptoms and could create 
a danger to himself, and possibly others."  

Concurrently, the veteran has also undergone additional 
treatment with the VA psychiatrist who rendered the 
aforementioned June 2004 opinion.  The psychiatrist has 
continued the GAF score of 49 and described symptoms 
including a "grieving" mood and a somewhat constricted 
affect, although the veteran had denied suicidal or homicidal 
ideation, delusions, or hallucinations.  The most recent 
psychiatric record contained in the claims file is from 
October 2005, when the veteran was examined by his VA 
psychiatrist during an outpatient visit.  The psychiatrist 
rendered Axis I diagnoses of PTSD with bereavement; 
depression, not otherwise specified; and a sleep disorder, 
not otherwise specified and again assigned a GAF score of 49.  

Most recently, in June 2007, the VA nurse who conducted the 
group therapy sessions examined the veteran and found him to 
be anxious and depressed, with mild restriction of affect.  
This nurse assigned a GAF score of 48, noting "severe 
symptoms of PTSD."  She reiterated that any exposure to a 
work environment would result in an exacerbation of PTSD 
symptoms and that the veteran could create a danger to 
himself, and possibly others, as is mood was "extremely 
labile," and he had difficulty in controlling his anger.  
Other symptoms attributed to PTSD included very poor 
concentration and severe difficulties in relationships with 
others.  These impairments, though varying in severity over 
time, were deemed permanent.  Accordingly, the veteran was 
found to be permanently disabled and unable to be 
consistently gainfully employed.

The Board notes that this June 2007 VA record was submitted 
following certification of the veteran's appeal to the Board 
but was accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304(c).



III.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the RO has evaluated the veteran's PTSD 
at the 50 percent rate under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board finds that there is sufficient 
evidence to conclude that the veteran's PTSD is productive of 
the level of occupational and social impairment contemplated 
by a 70 percent evaluation.  First, he has regularly seen 
both a VA psychiatrist for treatment and a nurse for frequent 
therapy, and both have opined that his inability to work is 
attributable to PTSD symptoms.  The therapist has also noted 
that the stress of employment would be intolerable and would 
increase such symptoms, consistent with difficulty in 
adapting to stressful circumstances, including work or a 
worklike setting.  There are also findings indicative of 
impaired impulse control, notably the June 2007 notation that 
the veteran had an "extremely labile" mood and could create 
a danger to himself and possibly others.  

The question thus becomes when this level of disability 
arose.  In this regard, the Board is aware that the veteran's 
August 2004 VA examination report showed a substantially more 
moderate disability picture than that which has more recently 
been articulated.  However, the outpatient psychiatrist's 
June 2004 opinion as to unemployability was rendered by the 
veteran's psychiatrist prior to the VA examination.  
Resolving any remaining doubt in the veteran's favor, the 
Board finds that the criteria for a 70 percent initial 
evaluation have been met for the entire pendency of this 
appeal.

Having reached this preliminary conclusion, the Board 
nevertheless does not find a basis for a 100 percent initial 
evaluation.  While the veteran has been found unable to work 
due to PTSD, there is no suggestion of total occupational and 
social impairment and no indication of the further symptoms 
for a 100 percent evaluation, including gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
(as opposed to possible) danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for the names 
of close relatives, own occupation, or own name.  The Board 
observes that the veteran has consistently denied such 
symptoms as hallucinations and delusions, and even the 
opinions from the nurse underscoring the severity of his 
disorder have not indicated the remaining symptoms.

Additionally, the veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of, or 
indeed any, hospitalization during the pendency of this 
appeal.  The effect of the veteran's PTSD has been fully 
considered by the Board in the increased evaluation granted 
in this decision, and there has been no suggestion of an 
"unusual" disability picture.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports a 70 percent initial 
evaluation, though not more, for the veteran's PTSD.  To that 
extent, the appeal is granted.

IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include PTSD, now evaluated as 70 percent disabling; lung 
cancer, status post right lobectomy, and tinnitus, both 
evaluated as 10 percent disabling; and bilateral defective 
hearing, evaluated as zero percent disabling.  See 38 C.F.R. 
§ 4.16(a).  The 70 percent evaluation for PTSD meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether the service-connected disabilities, in and of 
themselves, preclude the veteran from securing or following a 
substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his June 2004 
application, he reported last working in 1983 and asserted 
that he became too disabled to work in 1982.  His service 
separation documentation indicates that he completed only one 
year of high school.

For the reasons described above, the Board finds sufficient 
evidence that the veteran is unable to be gainfully employed 
as due to service-connected disorders, but particularly his 
PTSD.  Both the veteran's psychiatrist and therapy nurse have 
confirmed his claim that his PTSD renders him unemployable.  
Moreover, a VA physician has found the veteran to be 
unemployable due to "multiple medical problems."  While 
this physician was not specific about these disorders, the 
Board notes the dearth of records of treatment for non-
psychiatric disorders during the pendency of this appeal, 
other than the examinations from June and July of 2004 
addressing the veteran's service-connected audiological and 
lung disorders.  Such a an absence of medical treatment for 
other disorders strongly suggests that PTSD is the casual 
factor leading to unemployability.  

Overall, the Board finds competent medical evidence that the 
veteran's service-connected disabilities, notably PTSD, 
render him unable to secure or follow substantially gainful 
employment.  Accordingly, the evidence supports his claim of 
entitlement to TDIU, and the claim is granted in full.


ORDER

An initial evaluation of 50 percent is granted for PTSD, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to TDIU is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


